Peck and Whyte, Judges.
We concur in the opinion of the Chief Justice in this cause, that the plaintiffs are not entitled to recover either on the ground of fraud, or on the ground of promise, their hill being framed with this double aspect; and that the bill must therefore be dismissed. But we do not concur in the construction therein given to the act of assembly of 1784, ch. 22, sec. 2, that an estate in common passed by the deed from Deckard to Taul and wife; that they took by moieties, and a' e not both seized of the entirety, the survivor taking the whole. Neither do we give any opinion on the point, one way or the other, at present, not deeming it necessary in the decision of the present cause; but reserve the matter till a case arises necessarily requiring the examination and decision thereof.